 SMITHTOWN NURSING HOME23Herbert Kallen,d/b/a Smithtown Nursing Home,Smithtown Senior Home,and Smithtown LodgeandDistrict 1199,National Union of Hospital andHealth Care Employees,Retail,Wholesale andDepartment Store Union,AFL-CIO. Cases 29-CA-4252 and 29-RC-2860February 8, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHEROn March 18, 1976, Administrative Law JudgeSamuel Ross issued the attached decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. Respondent also filed amotion for rehearingde novoiand a memorandum insupport thereof, The General Counsel filed a brief insupport of the Administrative Law Judge's Decisionand a brief in opposition to Respondent's exceptionsand motion for rehearingde novo.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, motion,and briefs and has decided to affirm the rulings,findings,2 and conclusions3 of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge andhereby orders that the Respondent, Herbert Kallen,d/b/a Smithtown Nursing Home, Smithtown SeniorHome, and Smithtown Lodge, Smithtown, NewYork, its officers, agents successors, and assigns, shalltake the action set forth in the said recommendedOrder.IT IS FURTHERORDERED that the petition in Case29-RC-2860 be, and it hereby is, dismissed.'We herebydenyRespondent's motion for rehearing denovoas lackingin merit2Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry Wall Products,Inc,91NLRB 544(1950), enfd 188F 2d 362 (C A 3, 1951) We have carefullyexamined therecord and find no basis for reversing his findingsThe Administrative Law Judge inadvertently found at sec III, E, par 4, ofhisDecision that Respondent gave unusually large wage increases toemployees on December 10, 1974 It is clear from the record that suchincreases were given on December20, 1974228 NLRB No. 8Relying in part on the credited testimonyof employeeBellantomo, theAdministrativeLaw Judgefound,inter alga,thatRespondentunlawfullythreatened to make negotiations difficult and prolonged In our view, thisfinding is strengthenedby additionaltestimony of Bellantonio which was notretied onby the AdministrativeLaw Judge, to the effect that Respondenttold employees"They [Respondent]didn'thave to negotiateif they didn'twant toitwould take a long time. If theynegotiated at all "Although weagree with the Administrative Law Judge that Respondentunlawfullywithheld raises from some of the unit employees based onAdministratorKaye'sadmission that he took this action"because of theadventof the Unionorganizing drive,"we find that Respondent'soverallconduct with respect to wage increases, including its unlawful granting ofwage increases,constituted a selective applicationof itswagerate policy inviolation of Sec.8(ax 1).3As noted above,the Administrative Law Judge inadvertently found thatthe Respondent embarked on its campaign to destroythe Union's majoritystatus on December10, 1974,rather than on December 20 when the wageincreases constituting the first of Respondent'sunfairlaborpracticesactuallywere given.In accordance,therefore,with the principles enunciatedinTrading Port,Inc, 219 NLRB 298 (1975), we findand conclude that thebargaining ordershouldcommence from that date and not the date of thedemand for recognition,as was foundby the Administrative Law JudgeCarlCorporation, a wholly owned subsidiary ofO'Connor Industries,222 NLRB 243(1976),FranklinParish Broadcasting, Inc., 2221133 (1976).Member Jenkins would find the 8(aX5) violation as of the date Respon-dent refusedtheUnion's demand for recognition on December II, andwould date the bargaining obligationfromthat dateDECISIONSTATEMENT OF THE CASESAMUEL Ross,Administrative Law Judge:Case 29-CA-4252 is based on a charge filed by the above-named UniononMarch10, 1975,and on a complaint which issuedthereon on June 30,1975, against Herbert Kallen, d/b/aSmithtown Nursing Home,Smithtown Senior Home, andSmithtown Lodge,herein Respondent,which alleges thatRespondent engaged in unfair labor practices within themeaning of Sections 8(a)(l) and 2(6) and(7) of the Act. Thecomplaint was amended on August 20, 1975, to allege thatRespondent also engaged in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act. More specifically,the complaint as amended alleges that,after Respondentwas apprised by a demand for recognition that the above-named Union represented a majority of its employees in aunit appropriate for the purposes of collective bargaining, itrefused to recognize the Union and it thereafter engaged invarious acts of interference,restraint,and coercion of itsemployees in order to undermine and dissipate the Union'smajority status among the said employees.Respondentfiled an answer which denies the substantive allegations ofthe complaint and the commission of unfair labor practices.Case-29-RC-2860 is based on a petition filed by theabove-named Union on December17, 1974,for certifica-tion as the collective-bargaining representative of the saidemployees.Pursuant to the said petition,an election wasconductedby theBoard on February 28, 1975, whichresulted in four votes for the Union and seven against withno challenged ballots.The Union thereafter filed timelyobjections to conduct affecting the results of the electionwhich in substance allege that Respondent interfered withthe holding of a fair election by conduct which also isalleged as unfair labor practices in Case 29-CA-4252.Inasmuch as the Regional Director issued a complaint inthe latter case,based,inter alia,on the same conduct as thatalleged in some of the Union's objections to the election, 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director issued an order on August 25, 1975,III.THE UNFAIR LABOR PRACTICESconsolidating the two cases for hearing, ruling, and disposi-tionby an Administrative Law Judge.These consolidated cases were heard before me onOctober 20, 21, and 22, 1975, in Hauppauge and Commack,New York. Upon the entire record, i including my observa-tion of thewitnessesand their demeanor, and after dueconsideration of the briefs filed by the parties, I make thefollowing:FINDINGS OF FACT1.COMMERCERespondent is an individual who owns and operates threefacilitieson a 15-acre tract of land in Smithtown, NewYork. The three facilities are known as the SmithtownNursing Home,an institutionwhere a high degree ofmedical care is available to patients; the Smithtown Lodge,amoderate care institution; and the Smithtown SeniorHome, an adult residence facility whereminimalmedicalassistanceisprovided. The Nursing Home and Lodge areconnected buildings. The Senior Home is located about 150yards away. The three facilities are operatedas a single-integratedbusinessenterprise with a common labor policyfor the employees. During the past year, a representativeperiod,Respondent derived gross revenues in excess of$100,000 from the operation of the said facilities. Duringthe same period, Respondent purchased and caused to bedelivered to the said facilities goods and materials valued inexcess of $50,000 which were transported and delivered tohim from enterprises located in the State of New Yorkwhich received the said goods and materials in interstatecommerce directly from places located outside the State ofNew York. Upon the foregoing undisputed facts, Respon-dent admits and I find that he is engaged in commerce andin operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Ii.THELABOR ORGANIZATION INVOLVEDRespondent also admits and I find that District 1199,National Union of Hospital and HealthCare Employees,Retail,Wholesale and DepartmentStoreUnion, AFL-CIO, hereintheUnion,is a labor organization within themeaning of Section 2(5) of the Act.iThe transcript of the earlier hearing in Case 29-RC-2860 was made apart of the record in the instant hearing as G.C Exh 102The parties are in disagreement as to whether Gloria Mulgrew, one ofthe three recreation aides in the Lodge, was an employee or supervisor at thetimes material hereinThis issue will be determinedinfra.3The recreation aides who signed cards at this meeting were CharlotteEith, Sonya Pierce, Nancy Bellantonio, Barbara May, and Helene Race4Respondent contends that the card signed by Manlyn Suspenski shouldA.BackgroundThe Union has been the collective-bargaining representa-tiveof several units of Respondent's employees for anumber of years. It has represented Respondent's serviceand maintenance employees for about 5 years, and thelicensed practical nurses and registered nurses for about 2years. In each case, Respondent recognized the Union asthe representative of the employees in the said units on thebasis of a card check and without resort to the electionprocedures of the Board.In addition to the employees represented by the Union,Respondent also employs recreation aides and one socialservice employee who had not previously been representedby any labor organization. The recreation aides areemployees whose function it is to involve Respondent'spatientsand residents in games, exercises, and otheractivitiesand to thereby enable them to lead a moremeaningful existence than just lying or sitting around anddoing nothing. The social service employees' function is tocounsel Respondent's patients concerning their adjustmentproblems. In Case 29-RC-2860, the Regional Directorfound that Diane Castiglia, the social service employee, is aprofessional employee within the meaning of Section 2(12)of the Act. At the times material herein, Respondentemployed seven recreation aides in the Nursing Home, twoor three in the Lodge, and one in the Senior Home.2B.Union Organization and the Demand forRecognitionOn December 4, 1974, the Union began a campaign toorganize Respondent's recreation aides. On that date, at anorganizational meeting conducted by Grace Du Breuil, anorganizer for the Union, five of the recreation aides signedcards applying for membership in the Union and authoriz-ing the Union to represent them for collective-bargainingpurposes .3 On December 11, 1974, Du Breuil received twoadditional cards signed by recreation aides Rosalyn Faustand Marilyn Suspenski.4 The Union thus had authoriza-tions to represent 7 of the 10 or II recreation aidesemployed by Respondent.On the morning of December 11, 1974, shortly before therecreation aides were scheduled to begin work, Du Breuil,accompanied by six (a majority) of Respondent's recreationaides,entered the office of Administrator Owen Kaye andrequested immediate recognition of the Union as thecollective-bargaining representative of the recreation aides.According to DuBreuil,whom I credit, she suggested tonot be counted towards the Union's majority because there is no testimonythat anyone saw her sign the card However,NancyBellantoniocrediblytestified without contradiction that she gave a blank union card to Suspenskifor signature and that Suspenski later returned her signed card to Bellanto-mo. In the light of that testimony, and the absence of any evidence thatSuspenski's signature is not genuine,Ifind that Suspenski signed the cardwhich she gaveto Bellantonio SMITHTOWN NURSING HOMEKaye that a card count be used as in the past. Kaye repliedthat "that sounded reasonable" and that "he would getback to me (Du Breuil)."5 Du Breuil thanked Kaye and sheand the recreation aides then left his office. As they did so,they encountered Diane Castiglia, the social service em-ployee, who told Du Breuil that she had decided to join theUnion. Du Breuil thereupon gave Castiglia a membershipapplication and authorization card which Castiglia prompt-ly filled out and signed. Du Breuil and Castiglia then soughtout Kaye, and Du Breuil advised him that the Union'srequest for recognition was intended to include DianeCastiglia, the social service employee. Kaye again respond-ed that he would get back to Du Breuil. However, onDecember 17, 1974, Kaye sent the following mailgram tothe Union:WE ARE IN RECEIPT OF YOUR MAILGRAM DATED 12-12-74WE DOUBT THAT YOU REPRESENT A MAJORITY OF THEEMPLOYEES IN THE SOCIAL SERVICES AND OR RECREATIONDEPARTMENT INFORMATION IS AT OUR DISPOSAL WHICHCLEARLY INDICATES THAT YOUR REQUESTS FORRECOGNIZATIONIS INPROPER(SIC) IF YOU WISH YOU MAYULITIZE (SIC) PROPER PROCEDURES OF THE NATIONALLABOR RELATIONS BOARD IN THIS MATTEROWEN KAYEADMINISTRATORSMITHTOWN NURSING HOMEC.The Appropriate Unit and theUnion'sMajorityStatusThe complaintalleges,Respondent at the hearing admit-ted, and I find that the following unit of employees isappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All recreation aides and the social service employeeemployed by the Respondent, excluding all otheremployees, guards, watchmen and supervisors as de-fined in the Act.On December 11, 1974, when the Union demandedrecognition as the collective-bargaining representative ofthe recreation aides and the social service employee,Respondent employed either 10 or 11 recreation aides,depending on whether Gloria Mulgrew, whose status is indispute, was then a supervisor or not. The General Counselcontends that Mulgrew has been a supervisor at all thetimes material herein. Respondent admits that Mulgrew isnow a supervisor, but it contends, based on her vote at theelection without challenge, that she was an employee whenthe demand for recognition was made and when the5AccordingtoDu Breuil and Bellantonio whom I credit, Du Breuil wasaccompanied on this occasion by recreation aides Race, Pierce,Eith,May,Faust,and Bellantonio BarbaraMay also crediblytestified that she waspresent when the demand for recognition was madeAdministrator Kayetestified thatMay was on vacation on that date, and that he did not recallseeing her Later,when it was pointedout to Kayethat despiteMay'svacation status,she still could have been present when the demand forrecognition was made,Kaye testified"moreaffirmatively"that she had notbeen there Still later, on cross-examination,Kaye testified that when DuBreuil came to hisofficeto request recognition for the recreation aides,"about 10 people I would say were there"In the light of that response, it is25election took place. According to Kenneth Kallen, the sonof Respondent and the director of operations of Respon-dent's facilities,Mulgrew has been "Recreational Director"at the Lodge since prior to December 11, 1974, the date ofthe demand for recognition. In addition to Mulgrew,Respondent has two other recreation aides at the Lodge,PattiMcLellan and Dolores Birkbeck, each of whomreceived $2.50 per hour in December 1974. Mulgrew,however, unlike these and all the other recreation aides whoare paid by the hour and punch a timeclock, was promotedto "recreation head" and put "in charge of recreation in theLodge" on September 25, 1974, and was then given aweekly salary of $150.6 I conclude from all the foregoing,including her weekly salary status, her substantially highercompensation, and her designation as recreational directorat the Lodge, that on December 11, 1974, when the Uniondemanded recognition, Gloria Mulgrew was and ever sincehas been a supervisor of Respondent within the meaning ofSection 2(11) of the Act. I therefore find that when theUmon demanded recognition, Respondent employed 10recreation aides in the appropriate unit found above.As previously noted, in Case 29-RC-2860, the RegionalDirector found that Diane Castiglia, the social serviceemployee, was a professional employee within the meaningof Section 2(12) of the Act. TheRegionalDirector furtherfound that if the social service employee so chose, herinclusion in the unit with the recreation aides was appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act. Castiglia disclosed onDecember 11, 1974, that she desired to be included in theaforesaid appropriate unit by signing the Union's member-ship application and authorization card on that date, andby accompanying Union Organizer Du Breuil when shetoldAdministrator Kaye that her demand for recognitionwas intended to include Castiglia.7 There were thus IIemployees in the appropriate unit on December 11, 1974,when the Union demanded recognition as the representa-tives of the recreation aides and the social service employee.On that date, the Union had authorization cards signed byeight of the employees in the appropriate unit, and thusclearly represented a majority of the employees in the unit.Moreover,since sevenof the employees in the unitaccompanied Du Breuil when she made the two demandsfor recognition, it is quite obvious that Respondent knewthat the Union represented a majority of the employees inthe appropriate unit.Respondent contends that the authorization cards of fourof the employees in the appropriate unit, those of MarilynSuspenski,Diane Castiglia, Rosalyn Faust, and BarbaraMay, should not be counted as part of the Union's majoritystatus. It contends that Marilyn Suspenski's card should notbe counted because itsgenuinenesswas not properlyfairlyevident that Du Breuil was accompaniedby thesix recreation aidesnamed above,and since I considerKaye's testimony as unreliable in manyrespects,Ido not credit his testimonythatMay was not present when thedemand for recognition was made6Anne O'Hara,Respondent's employee in chargeof payroll and awitness for Respondent,so testifiedPriorto the saidpromotion, Mulgrewhad worked at the hourlyrateof $3.Only one other recreation aide,BarbaraMay, received an hourlyrate as high as $3 at that time.7Castighaalso voted later at the Board electionon February 28, 1975, forinclusion in the unit 26DECISIONSOF NATIONALLABOR RELATIONS BOARDauthenticated. However, as found above, I regard her cardto have been properly validated by Bellantomo's testimony,and I reject Respondent's contention as to her card.Respondent contends further that the cards of DianeCastiglia and Rosalyn Faust should not be counted becausethey assertedly "were led to believe that they wouldautomatically get benefits" if they signed the cards.8 Thecredited testimony does not support this contention as toeither of these employees. Castiglia first testified that,before she signed the Union's card, Du Breuil had told heron the telephone about the medical, dental, wage, and otherbenefits which the Union "could get" for her. Castiglia thentestified that she was told by Du Breuil that "by joining theUnion, I would have them [these benefits]." I do not creditCastiglia's testimony in this latter respect for the followingreasons,includingmyassessmentof her testimony asfrequently evasive and generally unreliable. Castigha ad-mitted on cross-examination, albeit reluctantly, that herlatter response represented an impression which she drewfrom her conversation with Du Breuil. Castiglia furtheradmitted that she had never been told by Du Breuil that theUnion benefits "would come automatically from the Unionwithout negotiation," and that she knew that wage increas-es come from the employer and not the Union. Similarly,Faust, a witness for the General Counsel, testified on cross-examinationthat the recreation aides were told by DuBreuil that they "would get a much higher salary than wewere presently receiving from the Home. And otherbenefits were mentioned." Faust conceded, however, thatthey were told by Du Breuil that "the Union was going totry to get these benefits for us." Du Breuil, whom I credit inthisregard, testified that she told Castiglia and therecreation aides about the benefits which the Union alreadyhad won through negotiations for the nurses aides, and thatshe was going "to try to get the same benefits for therecreation aides and the social service worker." I concludefrom the foregoing credited testimony of Faust and DuBreuil that the cards of Castiglia and Faust were notobtained through any misrepresentation that they wouldautomatically result in higher wages and better benefits. Itherefore reject the contention of Respondent that the cardsof these two employees should not be counted towards theUnion's majority status.Respondent finally contends that the card signed byBarbara May should not be counted because she had beentold before she signed the card that it "was not binding,"and that she "could have the card back at any time." Theshort answer to this contention is that there is no evidencethatMay ever asked the Union to return her card, and that,to the contrary, May accompanied Du Breuil to Kaye'sofficewhen Du Breuil, in the company of six of therecreation aides, demanded recognition of the Union astheir representative. I therefore reject as without merit thecontention that May's card should not be counted, and Iagain conclude that on December 11, 1974, the Unionrepresented 8 of the 11 employees in the appropriate unit, aclear majority.8The quotes are from the Respondent's brief9Aftermuch evasion, Administrator Kaye finally conceded that thepurpose of the meetings was to "get them [the employees]to vote formanagement "D.The Respondent's Campaign To Dissipate theUnion'sMajority Status1.Promises and threatsbefore the Board'selectionFollowing the Union's request for recognition and thefiling of its certification petition, Respondent held a servesof six meetings with the employees in the appropriate unitfor the admitted purpose of persuading them to vote againstrepresentation by the Union .9 The meetings were heldduring working hours and the unit employees who workedon the days that they occurred concededly were "captiveaudiences." The meetings were addressed by AdministratorKaye.Director of Operations Kenneth Kallen, Respon-dent's son, attended several of the meetings and spoke tothe employees at one of them. Other supervisors also werepresent at some of the meetings.At these meetings, Kaye told the recreation aides thatthere had been a lack of communication between Respon-dent and the employees, and that he was there to listen totheir complaints and gripes. Kaye said that he thought thatthe wage rate of $2.50 an hour which many of them werereceiving was low, and while he could make no promisesregarding what Respondent would do about it, he believedthat they "should have an increase in salary," and promised"to review the matter of wages when the [union ] matter wasresolved." Kaye also said that Respondent had instituted anew personnel policy which would apply to them "if therewas no Union," and that while he could not legally revealthe details of what the new policy contained, and theemployees would have to take his word for it, the newpolicy in fact was very good, "would make things better,"and the recreation aides would "appreciate" its contentswhich would be made applicable to them "if the Adminis-tration [the Respondent] won the election." Kaye said that,on the other hand, if the Union became theirrepresentative,the employees would no longer be able to come to himdirectly with their problems, and would, instead, have to doso through the Union. Kaye further said that voting theUnion in would not necessarily get the employees what theywanted, and that unlike his previous negotiations with theUnion, his approach now to negotiating with the Unionwould be different, he was "going to really bargain," and"make negotiations difficult for us," he would fight it if theUnion got in, and if it "resulted in a labor action or strike,so be it." Kaye further said that the negotiations would takea long time, and Kallen said it might take "until July." Atone of themeetings,Respondent handed out a leaflet inwhich employees were requested to ask the Union to"guarantee,"inter alia,that they would not be "forced to goon strike," and that they would "not be replaced during astrike" and would have their "jobs back when the strike isover." ioIn the context of Respondent's manifest hostility to therepresentation of the recreation aides and the social serviceemployee by the Union, Administrator Kaye's statement tothe captive audience employees that there had been a lack10See G.C. Exh.9-B. The findings above are basedon a composite of thecredited testimony of Faust, Bellantonio,and May, and on admissions byKaye andKallen which 1 credit to this extent SMITHTOWN NURSING HOMEof communication between them, and his invitation to theemployees to air their grievances and complaints, clearlyconveyed the intended message that the employees did notneed the Union, and the implied promise that if they votedagainst union representation at the Board election, Respon-dent would satisfactorily resolve their grievances. InRingMetals Company,11the Board said the following in respectto like conduct by an employer:where . . . an employer who has not previously had apractice of soliciting employee complaints, institutessuch a practice to coincide with an organizationalcampaign, the employer has engaged in improperinterference with his employees' freedom of choice inviolation of Section 8(a)(1).There is no evidence that Respondent previously heldmeetings with the recreation aides and the social serviceemployee for the purpose of discussing employee com-plaints, and there are indications in the record that it hadnot.Under the circumstances, I find that, by Kaye'ssolicitation of employee grievances and his implied promiseto rectify them, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.12A like promise of better wages clearly was conveyed tothe employees by Kaye when he told them that the wagerate which they were receiving was low and that while hecould make no promises, he believed that they "should havean increase in salary." Sinularly, Kaye's remarks to theemployees about Respondent's new personnel policy whichwould apply to them "if there was no Union," whosecontents he assertedly could not legally reveal, but which"would make things better" and which the employeeswould "appreciate" when it was made available to themupon the Union's defeat at the Board election, subtly, butnevertheless clearly, conveyed a promise of better employ-ment conditions as a reward if the employees voted againstunion representation. In the context of Respondent's openopposition to the Union, and Kaye's admission that thepurpose of the meetings with the employees was topersuade them "to vote for management," it is obvious thatthese promises were made to induce these employees toabandon their support of the Union and thus interferedwith the employees "freedom of choice" guaranteed inSection 7 of the Act. I therefore find that, by thesestatements,Respondent engaged in further unfair laborpractices within the meaning of Section 8(a)(1) of the Act.In his efforts to persuade these employees "to vote formanagement," Kaye utilized both the "carrot" and the"stick" techniques. Thus, in addition to the promises foundabove, Kaye also warned his captive audience employeesthat, if they designated the Union as their representative, itwould not necessarily bring about their desired improve-ments in wages and working conditions, for unlike hisprevious negotiation with the Union, his approach tonegotiations would be different, he was going to "reallybargain," and "make negotiations difficult," and pro-" 198 NLRB 1020(1972)12McMullen Corporation, d/b/a Briarwood Hilton,222 NLRB 986 (1976)13The findings above are based on the credited testimony of recreationaides Faust,Bellantonio,Race,and May, andon thatof Kaye tothe extentthat it accords with their testimonyKaye admitted during his cross-27longed, and that if this resulted in a strike, "so be it."Moreover, by the distribution of the leaflet in evidence asGeneral Counsel's Exhibit 9-B, Kaye also subtly warnedthat, in the event of a strike, employees who struck would bereplaced and would not have their jobs back when the strikeended. I find that by these statements and the said leaflet,Kaye artfully threatened that, if the Union won theelection,Respondent would not, as required by the Act,negotiate expeditiously and in good faith with a view toreaching prompt agreement with the Union, and that hewould permanently replace them if they struck in protestover the prolonged negotiations. I find that by these threatsRespondent interfered with, restrained, and coerced em-ployees in the exercise of their rights under the Act, andthat it further violated Section 8(a)(1).2.The offer to deal and contract directly withthe employeesAt one of Kaye's captive audience meetings with therecreation aides and the social service employee, LindaThal, one of the aides asked Kaye whether the employeescould have their own contract with Respondent without theUnion, and she offered to bring in such a contract whichwould be agreeable to the other recreation aides. Kayeresponded that she should bring it in and he would look itover.Kaye also offered to have the said contract with theemployees drafted by Respondent's attorney, but Thairejected his offer and stated that she preferred to have itprepared by a lawyer friend of her family. At the nextmeeting of the employees called by Kaye, he announcedthat he had been advised by counsel that Respondent couldnot legally contract directly with the employees during theUnion's organizational campaign.13At the time that Kaye agreed to consider an individualemployment contract with the recreation aides and thesocial service employee, he had knowledge, contrary to thedisclaimer in this mailgram to the Union, that the Unionrepresented a majority of the recreation aides and the socialservice employee unit, for, as previously noted, when UnionOrganizer Du Breuil demanded recognition of the Union,she was accompanied by 6 of the aides and by the socialservice employee, a clear majority of the 11 employees inthe unit. Bargaining by an employer directly with hisemployees when a majority of them have designated a labororganization to represent them for the purposes of collec-tive bargaining violates employees' Section 7 rights. More-over, an employer is not relieved of his obligation to dealexclusively with his employees' designated representativemerely because the employees ask that their designation bedisregarded.i4Respondent contends that this violation of the Actshould be overlooked because "any damage to the employ-ees' free choice which may have been caused . . . waseffectivelyneutralized by the disclaimer made by topexamination that heoffered to have Respondent's counsel draft the proposeddirect contract with the employees14Medo Photo Supply Corporation v. N L R B,321 U.S 678, 684-685, 687(1944) 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagement at the ensuing meeting prior to the elec-tion."15 I reject this contention as without merit for therecord clearly discloses that unit employees did not attendallof Respondent's captive audience meetings, and thatsome of them did not hear Respondent's belated "disclaim-er." 16Accordingly, inasmuch as Respondent's agreementto consider a direct contract with the unit employeeswithout the Union tended to denigrate, demean, anddissipate the Union's status as the majority representativeof the employees, I find that, by the offer to draw up and toconsider such a direct contract with the unit employees,Respondent further trenched and impinged on its employ-ees' Section 7 rights and violated Section 8(a)(1) of theAct.173.The granting of wage increases prior to theBoard electionIn the weeks immediately following the commencementof union organization on December 4, 1974, and theUnion's request for recognition on December 11, 1974, andbefore the Board election on February 28, 1975, Respon-dent gave unusually large wage increases to 5 of the 11employees in the appropriate unit for which recognitionwas sought. Helene Race and Linda Thal, both of whomhad received a wage increase of 10 cents an hour less than Imonth earlier, were given additional raises of 65 cents anhour to $3.25 in their pay on December 20, 1974, andJanuary 3, 1975, respectively;Nancy Bellantomo wasraised from $2.50 to $3 an hour in her pay on December 20,1974;Marilyn Suspenski was raised 75 cents an hour from$2.50 to $3.25 in her pay on December 20, 1974; and DianeCastiglia, the social service employee who had received a35-cent increase to $3.60 an hour as of November 13, 1974,was given an additional increase to $3.75 an hour as ofJanuary 1, 1975.It is by now well established that the granting of wageincreases during a union organizational campaign to induceemployees to vote against union representation interfereswith, restrains, and coerces employees in the exercise ofrights guaranteed by Section 7 of the Act and violatesSection 8(a)(I).18 Respondent has advanced a number ofreasons in support of its contention that the wage increaseswhich it gave to the above-named employees neitherviolated the Act nor interfered with the conduct of theBoard election. As explicated below, I regard Respondent'scontention to be without merit and I conclude that theraises were given for the purposes of inducing employees tovote against the Union at the Board election.According to Administrator Kaye, Respondent has awage policy for its recreation aides which admittedly is"very vague." Kaye testified that aides are hired at "thelowest scale," $2.50 an hour, that at the end of between 60and 90 days of employment, there is a review of their wage15Respondent's brief16Thus, the record discloses, for example,that Linda Thal who proposedthe individual employment contract with the Respondent attended only theone meeting at which she made the proposal and did not attend the ensuingmeeting at which the disclaimer was made Similarly,Diane Castigha, thesocial service employee attended only two or three of the Respondent'smeetings, and Barbara May and Helene Race credibly testified that after themeeting at which an individual employment contract with Respondent wasproposed,they never heard the subject of such a contract discussed againrates,19 and after that, there is a further review between 5and 7 months "from the date of the lastincrease."However,contrary to Kaye's testimony regarding the said wagereview policy, the testimony of Respondent's witness,PayrollCustodianAnne O'Hare, regarding the wageincreaseswhich had been given to the recreation aidesclearly disclosed that the time intervals between hiring andraisesfornewly hired aides, and between raises foremployees no longer on probation, followed no fixed timepatterns.Kaye testified that "a usual increase" is "some-thing like 25 to 35 cents an hour," and that "50 cents anhour is a big increase." The raises given to the above-namedemployees clearly did not conform to the alleged wagereview policy. In the first place, the amounts of the raisesgiven to Race (65 cents), Suspenski (75 cents), Bellantomo(50 cents), and Thal (65 cents) obviously were far greaterthan the 25 cents to 35 cents which Kaye testified was usual.Respondent offered no explanation as to why raises in theseunusually large amounts were given. Moreover, the timingof several of these raises clearly did not accord with thewage review policy as explicated by Kaye. Thus, contraryto the asserted policy of wage review within 5 to 7 months"from the date of the last increase," Race and Thal weregiven their unusually large raises about 1 month after theirlast increase, and Castiglia was given her raise less than 2months after her previous raise in pay. I conclude from allthe foregoing that no credence can be given to Kaye'stestimony regarding the Respondent's policy of periodicwage reviews, other than that it admittedly was "veryvague."Respondent's brief in effect contends that the raises givento the above-named employees prior to the Board electiondid not violate the Act or interfere with the conduct of theelection,inter alia,because three of them had expresseddissatisfaction with their rates of pay.20 Such dissatisfactionclearly was not limited to the above-named employees, forit is apparent from the record that all of the recreation aidesand the social service employee who signed union authon-zation cards did so, in part, with the hope of therebyimproving their wage rates and other conditions of employ-ment. This did not, however, justify Respondent's grantingwage increases during the pendency of the Union's organi-zational campaign other than those which would have beenmade in the normal course of business, absent the Union'scampaign. It obviously could not justify the granting ofexceptionallylarge wage increasesto induce employees tovote against the Union at the Board election.21Respondent further contends that the January 1, 1975,raise which it gave to Castiglia less than 2 months after herlast increase in pay did not violate the Act because it wasgiven to her in fulfillment of an agreement made to herwhen she was hired on September 24, 1973. I place nocredence in the testimony of Kaye regarding this alleged17Medo Photo Supply Corporationv. N L RB, supra18N LR B v ExchangeParts Company,375 U S 405 (1964)19Accordingto the personnelpolicy of theRespondent in effect when theUnionbegan its organizational campaign,newly hired employees serve aprobationaryperiodof 60 daysfrom the date of hinng SeeG C Exh 15, par4.20Race,Thal, and Suspenski.Suspenski had threatened to resign onDecember22, 1974,because of "insufficient wages." (Resp Exh. 14.)21N. L R B v Exchange Parts Co, supra SMITHTOWN NURSING HOME29agreement,and I consider his self-serving memorandumdatedOctober 28, 1974, regarding it, as a predatedfabrication created for the purpose of this hearing.22 I basethese conclusions on the following considerations. Accord-ing to three other memoranda in evidence, Castigha wasplaced on full-time statusat $3.25 an hour on May 10, 1974;on November 19, 1974, she was given an increase of 35cents an hour "as of November 13, 1974;" and on January1,1975, less than 2 months later, she was given theadditional increase of 15 cents which allegedly violated theAct.None of the Respondent's three memoranda whichrecorded these wageincreasescontain any reference to anypromise ofwage increasesmade to Castiglia when she washired.23 Kaye's rejected memorandum, although subpenaedby the General Counsel, was not produced by Respondentuntilthe last day of the hearing when Kaye, Respondent'slast witness,was testifying. The memorandum significantlydid not come from Castiglia's personnel file, but it ratherallegedly was found belatedly during a search "in a file ofsome personal correspondence" which Kaye had left atRespondent'sNursing Home. According to Kaye, theunfulfilled agreement pursuant to which he assertedly gaveraisesto Castiglia on November 19, 1974, and again onJanuary 1, 1975, was made to her by Kenneth Kallen,Respondent's son. Although Kallen was present throughoutmost of the hearing in this case, and he testified for theGeneral Counsel as a witness under Rule 43(b) of Rules ofCivil Procedure for the United States District Courts, hewas not called by Respondent to testify, and he gave notestimony regarding any such agreement when Castigliawas hired to give her raises. Thus, Kaye's rejected self-serving memorandum and his testimony regarding the saidalleged agreement are pure hearsay, and I accord them noprobative value. Moreover, Castigha, a witness for Respon-dent, did not testify that any agreement about raises wasmade to her by Kallen when she was hired. Her onlytestimony about a promise to a raise referred to oneallegedly made to her by Kaye in November 1974, when shereceived a raise of 35 cents an hour. She testified in thisrespect on cross-examination that in October or November1974, when she asked Kaye for a raise of 50 cents an hour,Kaye told her that he could only give her 35 cents and that"he would try to get"her the rest "by the end of the year,"but that "he could not guarantee that the Kallens wouldgive me the 15 cents."24 In the light of all the foregoing,includingthe absence of any reference to a prior promise inthe memorandum granting Castiglia a 15-cent raise as ofJanuary 1, 1975, 1 reject as without merit Respondent'scontention that the raise given to Castiglia at that time wasmade in fulfillment of a prioragreement.Respondent finally contends that the increases in wagerates given to Race and Suspenski could not have beenmotivated by antiunion considerations because they wereapproved on December 10, 1974, the day before the Unionrequested recognition. In support of this contention,Respondent offered into evidence two memoranda signedby Kaye dated on that date which granted raises to Raceand Suspenski "as of December 11, 1974." 25 I find no meritin this contentionbecause I am persuaded by the recordthat the Respondent then had knowledge of the Union'sorganizationalcampaign which began on December 4,1974.26Viewed in the light of Respondent's determined cam-paign to defeat the Union at the Board election, the timingof the wage increases to the five employees in the appropri-ate unit immediately after the commencement of theUnion'sorganizationalcampaign, the absence of anyspecific wage review policy which required the increases tobe given prior to the Board election, the short time intervalof some ofthese raisessince the previous ones, and theunusually large amounts of the increases, I conclude thatthey were given for the purpose of inducing Respondent'semployees to vote against union representation at theBoard election.That conclusion is further supported by the circumstanc-es surrounding the raise given by Kaye toBellantonio onDecember 18, 1974, retroactive to December 11, 1974.Bellantoniowas hired by Respondent on August 7, 1974.When she was hired,Bellantoniowas told by SupervisorSueMontenegro that her probation period would be 3months. In November 1974, when the 3 months elapsed,Bellantonio asked Montenegro for a raise, but she was toldbyMontenegro that her prior statement regarding thelength of the probation period had been erroneous, and thatthe period was 6 months. Montenegro told Bellantomo to"come back" for her raise at the conclusion of theadditional 3 months.27 Following her conversation withMontenegro,Bellantoniodid not thereafter ask for a raisebefore one was given to her on December 18, 1974. On thatdate approximately 2 months before Bellantomo wasentitled to a raise according to Montenegro's statement toher, and I week after Bellantonio had accompanied UnionOrganizer Du Breuil into Kaye's office when recognition ofthe Union was demanded, Kaye calledBellantoniointo oneof the empty rooms at Respondent's Lodge and told herthat she was going to get a raise in pay with her nextpaycheck. Accordingto Bellantonio'scredited testimony,she told Kaye that she thought that she was required to wait6 months before she was entitledto a raise,and she askedhim whether, in the light of the Union's recognitiondemand, the raise was legal. Kaye instructed Bellantomonot to tell anybody about it, and he said that if anyoneasked him why she was given the raise, he would say thather probation period had just ended. Kaye also toldBellantoniothat he had cleared herraise"through theN.L.R.B." On that same day, Kaye signed a memorandumraisingBellantonio's pay from $2.50 to $3 an hour retroac-tive to the week ending on the previous day, December 17,1974.2822Respondent's Rejected Exh 1523G C. ExhsI8-A, 18-B,and 18-D24 In view ofher testimony quoted above,Ido not credit Casugha'stestimony on direct examination that her later I5-cent raise"had beenprearranged "25Resp Exhs12 and 1326Race signed her union authorization card on December4, 1974 (G CExh. 4-E) Suspenski signed hers on December9, 1974 (G C Exh 4-H)Thus,both of these employees signed their union cardsbeforeKayeapproved the unusually large raiseswhich theywere given.27The findings above are based on Bellantomo's uncontroverted andcredited testimony Supervisor Sue Montenegro was not calledby Respon-dent to testify, and no explanation was offered for the failure to do so28 See GC Exh 19 Kayeadmitted that he had a conversation with(Continued) 30DECISIONSOF NATIONALLABOR RELATIONS BOARDI conclude from all the foregoing, including Respondent'scampaign to defeat the Union at the Board election, andthe timing of the raise to Bellantonio on the day afterRespondent rejected the Union's recognition requests andthe Union filed its petition for certification, that Respon-dent gave this raise to Bellantomo for the purpose ofinducing her to withdraw her support of the Union and tovote against the Union at the election. I further concludethat by this raise and by the similarly motivated raises tothe other above-named employees, Respondent engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.294.The withholding of wage increasesAdministrator Kaye admitted during cross-examinationthat before the Board election, he also had withheld raisesfrom some of the unit employees "because of the advent ofthe Unionorganizingdrive." 30 It is by now well establishedthat the withholding from employees of wages or otherbenefitswhich otherwise would have been given in thenormal course of business, because of the pendency of aunionorganizational campaign, representation proceeding,or other union related considerations, impinges on employ-ees' rights under the Act and violates Section 8(a)(1).31 Inthe light of Kaye's admission, I therefore conclude that bywithholding pay raises from employees because of theUnion's organizing drive, Respondent further violatedSection 8(a)(1) of the Act.5.The grantingof wage increasesand otherbenefits after theBoard electionAs previously noted, although the Union had signedauthorization cards from 8 of the 11 employees in the unitwhen it requested recognition, it received only four votes atthe Board election which was conducted on February 28,1975.The Union thereafter filed timely objections onMarch 7, 1975, to Respondent's conduct affecting theresults of the election, and on March 10, 1975, it filed theunfair labor practice charge against Respondent on whichthe instant complaint is based. Notwithstanding the pen-dency of the said objections and charge, and the possibilitythat a rerun election might result, Respondent thereaftergave additionalwage increases to some of the unitemployees, and increased the fringe benefits for all of them.In this regard, the record discloses as follows:After the election, Bellantomo and May, prompted byKaye's subtle unlawful promise to improve wages if theBellantonio about her raise in pay in an empty room at the Respondent'sLodge, but he testified that the date of this conversation was eitherDecember 12 or 13, 1974. Kaye also testified that he had approved this raisebefore the Union's recognition request on December 11, 1974. In the light ofKaye's memorandum granting Bellantomo's raise which is dated December18, 1974, and which made the raise retroactive to December 11, 1974, 1 placeno credence in Kaye's testimony that he approved this raise prior to the dateof the recognition demand. I note in this regard that the Respondent's briefnow admits that Bellantonio's raise was granted on December 18, 1974.Moreover, as previously indicated, I regard Kaye's testimony as frequentlyevasive and unreliable, and occasionally self-contradictory, and I thereforecredit his version of this conversation only to the extent that it accords withthat of Bellantonio credited above or constitutes an admission againstinterest.29N.L.R B.v. ExchangeParts Co., supraUnion was defeated at the Board election, asked Kaye onseveraloccasionsfor a raise. Kaye at first told them thatbecause unfair labor practice charges had been filed by theUnion against Respondent, he "could not put through anincrease. . . immediately until this was resolved." How-ever, after consultation withcounsel,Kaye later approved a25-cent-an-hour raise for both Bellantomo and May onApril 2, 1975. As previously noted, Bellantonio hadreceived a 50-cent raise only 3-1/2 months earlier onDecember 18, 1975, and May had received one on July 10,1974.Respondent offered no evidence as to why theseemployees were either entitled to or given the additionalraises on April 2, 1975. There is no evidence that theseraiseswere required or imperative while the objections tothe conduct of the election were pending resolution and thepossibility of a rerun election existed. I conclude from theforegoing that the Respondent granted these raises toBellantonio and May in fulfillment of its unlawful preelec-tion promise to the unit employees to correct their inade-quate wage scale if the Union was defeated. I therefore findthat Respondent thereby further violated Section 8(a)(1) ofthe Act 32As found above, during his preelection meetings with theunit employees, Kaye subtly and unlawfully also promisedthem that if the Union was defeated at the Board election, anew personnel policy for unrepresented employees whichcontained very good benefits would be applied to them. Atthat time, Castiglia, the social service employee, was theonly employee in the unit who had Blue Cross-Blue Shieldcoverage provided and paid for by Respondent. The newpersonnel policy to which Kaye referred in his meetingswith the unit employees admittedly was adopted byRespondent during the pendency of the Union's represen-tation petition. It was put into effect on January 2, 1975, forallRespondent's unrepresented employees with the excep-tion of those in the unit for which the Union soughtrecognition. The new personnel policies provided new andincreased fringe benefits to the employees to whom itapplied. It provided,interalia,an additional paid holidayon the employee's birthday, one more personal day off eachyear, extra pay (time and a half) when an employee isrequired to work on a holiday and another day off for theholiday whichwas missed,an extra day of vacation if aholiday occurs during an employee's vacation, 2 additionaldays of paid sick leave each year and earlier eligibility forpaid sick leave, a new paid leave of absence for marriage,paternity, and bereavement, a new major medical healthinsurance plan, Blue Cross-Blue Shield coverage paid for30On redirectexamination,Kaye attempted to repudiate the foregoingadmission,and he denied that"any wage increasethat would have beengranted in the normalcourse of business[was ] delayed during the electioncampaign." I place no credenceinKaye's said denialbecause contrarythereto, in Kaye's affidavit given toa Board agent,Kaye admitted that hehad withheld pay raises from Faust and Birkbeck, two of the recreationaides,inter aha,because, "I decided to hold [up ] increases with the advent ofthe Unionorganizing drive."31Florida Steel Corporation,220 NLRB 1201 (1975) and the cases cited infn. 10;National Utility Products Company,220 NLRB 64 (1975).32WestminsterCommunity Hospital, Inc.,221 NLRB 185 (1975). In thelight of thisconclusion,I deemit unnecessaryto alsodetermine whether theraisesgiven to other unit employees shortly after the election further violatedthe Act. SMITHTOWN NURSING HOMEby Respondent for all unrepresented employees, and a newcombinationpensionand profit-sharing plan.33 After theUnion's defeat at the Board election, Respondent providedthesenew fringe benefits to the unit employees. There is noevidence that the revision of Respondent's personnelpolicieswas required either tomaintainoperations or theretentionof personnel. It is therefore quite apparent in thecontext of Respondent's vigorous campaign to defeat theUnion at the Board election that, by applying the newpolicies and increased fringe benefits to the unit employeeswhile the Union's objections to the conduct of the electionwere pending resolution and the possibility of a rerunelection existed, Respondent was merely rewarding the saidemployees for defeating the Union at the election andfulfilling the unlawful promise which Kaye made to theemployees prior to the election. Accordingly, I find thatRespondent thereby further violated Section 8(a)(1) of theACt.34E.The Refusal To Bargain With the UnionAs found above, on December 11, 1974, when the Uniondemanded recognition as the representative of the recre-ation aides and the social service employee, it represented amajority of 8 of the 11 employees in the said unit whichadmittedly is appropriate for the purposes of collectivebargaining. Respondent then knew that the Union repre-sented a majority of the employees in the said unit for sevenof the employees had accompanied Union Organizer DuBreuilwhen she made her two requests for recognition.Notwithstanding that knowledge, Respondent rejected theUnion's requests for recognition on the basis of a professeddoubt of the Union's majoritystatus, it suggested to theUnion that it should utilize the Board's procedures, and itthen embarked on a determined, vigorous campaign todissipate and destroy the Union's majority status prior to aBoard election.As found above, coincident with thecommencementof the Union's organizing campaign, Re-spondent gave 5 of the 11 employees in the appropriate unitunusually large wageincreasesfor the purpose of inducingemployees to withdraw their support of the Union. Inaddition, in furtherance of its objective of destroying theUnion's majoritystatus,Respondent thereafter conducteda series of six captive audiencemeetingswith the unitemployees during the course of which Respondent engagedin numerousviolations of Section 8(a)(1) of the Act. Duringthe said meetings, Administrator Kaye solicited employeesto voice their grievances and promised to resolve them, headmitted that the employees' wage rates were too low andpromised to review and increase them "when the [Union]matter was resolved," he promised to apply a new person-nel policy to the unit employees which contained many newand improved benefits if the Union was defeated at theBoard election, he agreed to consider a contract directlywith the unit employees without the Union and he offeredto have Respondent's attorney draft the contract, he ineffect threatened that if the Union won the election it would33The Respondent's prior personnel policy did not provide for either apensionor profit-sharing.34WestminsterCommunity Hospital, Inc, supra.35N. L. R. B. v. Gissel Packing Co.,Inc., 395 U.S. 575 (1969).36Linden Lumber Division, Summer & Co v. N.LR.B.,419 U.S. 301(1974).31be an exercise in futility on the part of the employeesbecause Respondent would not, as required by the Act,negotiate expeditiously and in good faith with a view toreaching prompt agreement, and he further threatened thatif the employees struck in protest over the prolongednegotiations, theywould be permanently replaced andwould not get their jobs back when the strike ended. Theforegoing conduct of Respondent quite evidently achievedits intended objective, for at the Board election the Unionreceived only 4 of the 11 votes cast. It is thus obvious that atleast four of the employees who signed applications formembership in the Union and authorizations for the Unionto represent them votedagainst theUnion at the election.As found above, after the Board election Respondentcontinued to make certain that in the event of a rerunelection the employees would again "vote for manage-ment." Thus, notwithstanding the pendency of the Union'sobjections to the conduct of the election and the possibilitythat a rerun election might result therefrom, Respondentthereafter continued to violate Section 8(ax1) of the Act byrewarding several unit employees with the wage increasespromised prior to the election, and by applying to all ofthem the additional and improved fringe benefits whichKaye had promised in his captive audience meetings withthe employees.Respondent's foregoing extensive, pervasive, and unlaw-ful conduct has not only undermined and destroyed theUnion's majority support which it enjoyed when recogni-tion was requested, but its lingering, coercive, and restrain-ing effectshas alsomade the possibility of a fair rerunelection virtually impossible. Under these circumstances,the authorization cards signed by the unit employees arenow the most reliable measure of their desires on the issueof representation by the Union, and the policies of the Actrequire that Respondent be ordered to bargain with theUnion as the exclusive representative of the unit employ-ees.35As the Supreme Court has held, an employer has aright to a Board election so long as he does not impede theelection process 36However, when he so obstructs theprocess, he forfeits his right to an election and must bargainwith the Union on the basis of other clear indications of theemployees' desires, and his bargaining obligation com-mences as of the time that he embarked on a clear course ofunlawful conduct or engaged in sufficient unfair laborpractices which undermine the Union's majority status andsubverts the Board's election process.37In the instantcase,Respondent embarked on its cam-paign to destroy the Union's support among the unitemployees on December 10, 1974, when it gave substantialand unusuallylarge increasesto several of the unitemployees to induce them to withdraw their support fromthe Union. However, inasmuch as the Union's recognitiondemand was not made until December 11, 1974, I concludethatRespondent should be required to recognize andbargainwith the Union as of December 11, 1974.38 Itherefore find that as of that date, Respondent has engagedin a refusal to bargain with the representative of his37Trading Port, Inc.,219 NLRB 298 (1975),Baker Machine & Gear, Inc,220 NLRB 194(1975).38Trading Port, Inc., supra. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in a unit appropriatefor collective-bargainingpurposes within the meaning of Section 9(b) of the Act, andhas engaged in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act.IV.REPORT AND RECOMMENDATION ON THE UNION'SOBJECTIONS TO THE ELECTION IN CASE 29-RC-2860As previously noted, on August 25, 1975, the RegionalDirector for Region 29 of the Board issued an orderconsolidating Case 29-CA-4252with Case 29-RC-2860,and he therein referred to me for hearing,ruling andresolution the Union's objections to the conduct of theBoard election which occurred on February28, 1975. Theobjections thus referred to me were as follows:2.On or about February 20, 1975 the Employerpromised its employees individual contracts and in-creases inwages and benefits if they opposed District1199 in the election.Such promises constituted aninterferencewith the free exercise of the employees'rights under Section7 of the Act.4.On or about December 17, 1974 the Employergranted wage increases to three employees in order todiscourage their membership in a labor organization.Ihave found above that during the six captive audiencemeetingswhich Respondent conducted for the purpose ofinducing the recreation aides and the social serviceemploy-ee "to vote for management,"Administrator Kaye solicitedand promised to resolve employee grievances,promised toincrease the admittedly low wage rates of these employees,promised to give them new and improved fringe benefits,and agreed to consider a contract directly with the saidemployees without the Union,if the Union was defeated atthe Board election.I therefore find merit in the Union'sObjection 2 to the conduct of the election. I have also foundabove that commencing with December 10, 1974, andthereafter before the Board election on February 28, 1975,Respondent gave substantial and unusually large increasesto 5 of the I I employees in the appropriate unit for whichthe Union sought recognition, for the purpose of discourag-ing union membership and support. I therefore also fmdmerit in the Union's Objection 4. I accordingly recommendthat the election which washeld on February 28, 1975, beset aside.In Case 29-CA-4252, I have found above that, coinci-dent with the Union'sorganizational campaign,Respon-dent engaged in extensiveand pervasive unfair laborpractices to undermine and dissipate the Union's majoritystatus among the unit employees,and as noted,infra, Irecommend the issuance of an order requiring Respondentto recognize and bargain with the Union as the exclusivebargaining representative of the employees in the appropri-ate unit found above.In view of the said findings andrecommended Order inCase 29-CA-4252,I further recom-mend that Case 29-RC-2860 be remanded to the Board fordismissal.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,Iwill recommend that he cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.In the light of Respondent's extensiveand pervasiveunfair labor practices which were calculated to and havedestroyed the Union's previously enjoyed majoritystatus,and since I am persuaded that the application of traditionalremedies for the said unfair labor practices cannot elimi-nate the lingering and restraining effects thereof and makethe holding of a fair and reliable rerun election virtuallyimpossible, I regard the employees' signed authorizationcards as a more reliable measure of their representationdesires.Iwill therefore recommend the issuance of an orderrequiring the Respondent to recognize and bargain with theUnionas the exclusive collective-bargaining representativeof the appropriate unit of recreation aides and the socialservice employee.39Upon the basis of the foregoing findings of fact, and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent Herbert Kallen d/b/a Smithtown Nurs-ingHome,Smithtown Senior Home, and SmithtownLodge,isan employer engaged in commerce and inoperations affecting commerce within the meaning ofSection2(6) and (7) of the Act.2.District 1199,NationalUnion of Hospital andHealth Care Employees, Retail,Wholesale and Depart-ment StoreUnion,AFL-CIO,isa labor organizationwithin themeaningof Section 2(5) of the Act.3.By soliciting and promising to resolve employees'grievancesand bypromising and granting wage increases,all for the purpose of undermining and dissipating employ-ees' support of the above-named Union, by withholdingwage increases from employees because of the pendency ofthe Union's organizing campaign, by agreeing to consider acontract directly with employees without the Union and tosupply an attorney to draft the said contract, and bythreatening employees that if the Union won the election, itwould not negotiate in good faith with a view of reachingprompt agreement and would permanently replace them ifthey struck in protest over the prolonged negotiations,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.39N.L.R Bv.GisselPackingCo., supra;Trading Port, Inc, supra;WestminsterCommunity Hospital, Inc, supra SMITHTOWN NURSING HOME334. The following employees constitute a unit appropriatefor the purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act:All recreation aides and the social service employeeemployed by the Respondent at his Smithtown, NewYork, facilities, excluding all other employees, guards,watchmen and supervisors as defined by the Act.5.On December 11, 1974, and at all other timesmaterial herein, the above-named Union represented amajority of the employees in the aforesaid unit for thepurposes of collective bargaining with respect to rates ofpay,wages, hours of employment, and other terms andconditions of employment.6.By refusing on and after December 11, 1974, torecognizeand bargain with the above-named Union as therepresentative of the employees in the aforesaid unit, andby engaging in the conduct described in Conclusion of Law3 above, Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affectingcommercewithin the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusionsof law, and upon the entire recordin this case, Ihereby issue the following recommended:ORDER 40Respondent Herbert Kallen, d/b/a Smithtown NursingHome, Smithtown Senior Home, and Smithtown Lodge, hisagents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or support of District1199, National Union of Hospital and Health Care Em-ployees, Retail,Wholesale and Department Store Union,AFL-CIO, or any other labor organization, by solicitingand promising to resolve employee grievances, by promis-ing and granting wage increases and otherbenefits, and byoffering to contract directly with the employees.(b) Threatening employees with a refusal to bargain ingood faith with the above-named or any other labororganization, and with any other reprisals, to discourageunion membership and support.(c)Withholding wage increases from employees becauseof the pendency of union organizational activities.(d) Refusing to recognize and bargain with District 1199,National Union of Hospital and Health Care Employees,Retail,Wholesale and Department Store Union, AFL-CIO, as the exclusive collective-bargaining representativeof the employees in the appropriate unit described below.The appropriateunit is:All recreation aides and the social service employeeemployed by the Respondent at his Smithtown, NewYork, facilities, excluding all other employees, guards,watchmen and supervisors as defined by the Act.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form labor organizations, to join or assistDistrict 1199, National Union of Hospital and Health CareEmployees,Retail,Wholesale and Department StoreUnion,AFL-CIO, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from engaging in such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with District 1199,'National Union of Hospital and Health Care Employees,Retail,Wholesale and Department Store Union, AFL-CIO, as the exclusive collective-bargaining representativeof the employees in the appropriate unit described above,and if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its three facilities located in Smithtown, NewYork, copies of the notice marked "Appendix." 41 Copies ofthe said notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by Respondent, shallbe posted by him for 60 consecutive days thereafter, in allconspicuous places, where notices to employees are cus-tomarily posted.Reasonable steps shall be taken byRespondent to insure that the said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 29 in writingwithin 20 days from the date of this Order, what steps havebeen taken to comply herewith.4U In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.41 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading"Posted by Order oftheNationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentI hereby notify my employees that:IWILL NOT refuse to recognize or bargain withDistrict 1199, National Union of Hospital and HealthCare Employees, Retail,Wholesale and DepartmentStore Union,AFL-CIO,as the exclusive representativeof the employees in the bargaining unit describedbelow.IWILL NOT discourage membership in or support ofthe said District 1199, or any other labor organization,by soliciting and promising to resolve employee griev-ances, by promising and granting wage increases, or by4 DECISIONSOF NATIONAL LABOR RELATIONS34offering to contract directly with my employees.IWILL NOT threaten employees with a refusal tobargain in good faith with the above-named or anyother labororganization,or with any other reprisals todiscourage union membership and support.IWILL NOT withholdwage increasesfrom employeesbecauseof the pendency of union organizationalactivities.IWILL NOT in any othermannerinterferewith,restrain,or coerce my employees in the exercise ofrights guaranteed them by Section 7 of the NationalLabor Relations Act.IWILL, upon request, bargain collectively with thesaid District 1199, as the exclusive bargaining represen-tativeof all the employees in the bargaining unitdescribed below with respect to rates of pay, wages,BOARDhours of employment, and other conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a written, signed agreement. Thebargaining unit is:All recreation aides and the social service employ-ee employed by me at my Smithtown, New York,facilities, excluding all other employees, guards,watchmen and supervisors as defined by theNational Labor Relations Act.HERBERTKALLEN D/B/ASMITHTOWN NURSINGHOME,SMITHTOWN SENIORHOME AND SMITHTOWNLODGE